EXHIBIT 10.4

AMENDMENT TO EXCLUSIVE CHANNEL COLLABORATION AGREEMENT

This AMENDMENT TO EXCLUSIVE CHANNEL COLLABORATION AGREEMENT (the “Amendment”) is
effective as of May 10, 2017 (the “Amendment Effective Date”) by and between
INTREXON CORPORATION, a Virginia corporation with offices at 20374 Seneca
Meadows Parkway, Germantown, MD 20876 (“Intrexon”), INTREXON ACTOBIOTICS NV, a
naamloze vennootschap under Belgian law with registered offices at
Technologiepark 4, 9052 Zwijnaarde (CBE no. 0882.251.820 (Ghent), Belgium
(“Actobiotics”), and ORAGENICS, INC., a Florida corporation having its principal
place of business at 4902 Eisenhower Boulevard, Suite 125, Tampa, FL 33634,
U.S.A. (“Oragenics”). Intrexon and Actobiotics together on the one hand and
Oragenics on the other hand may be referred to herein individually as a “Party”,
and collectively as the “Parties.”

RECITALS

A. WHEREAS Intrexon, Actobiotics, and Oragenics are parties to that certain
Exclusive Channel Collaboration Agreement, effective June 9, 2015 (the
“Agreement”), pursuant to which Intrexon and Actobiotics collectively appointed
Oragenics as their exclusive channel collaborator for developing and
commercializing certain products in an exclusive field as defined by the
Agreement;

B. WHEREAS the Intrexon, Actobiotics, and Oragenics all now mutually desire to
amend the Agreement;

D. NOW, THEREFOR, the Intrexon, Actobiotics, and Oragenics agree to amend the
terms of the Agreement as provided below, effective as of the Amendment
Effective Date.

1. GENERALLY

1.1 Capitalized terms present within this Amendment that are not proper names or
titles, that are not conventionally capitalized, or that are not otherwise
defined within this Amendment shall have the meaning set forth in the Agreement.

1.2 Intrexon and Oragenics, in conjunction with and contemporaneously with this
Amendment, have entered into an Amendment to Stock Issuance Agreement of even
date herewith (the “Stock Amendment”), which Stock Amendment amends the stock
Issuance Agreement by and between Intrexon and Oragenics, effective June 9, 2015
(the “Stock Agreement”).

2. AMENDMENTS TO THE AGREEMENT

2.1 Definitions. Section 1.58 of the Agreement is hereby replaced in its
entirety with the following new Section 1.58:

“Phase II Milestone Event” means the earlier of (a) dosing of the last patient
by or on behalf of Oragenics, or an Affiliate or permitted sublicensee of
Oragenics, in a phase II clinical trial (as such is defined by relevant FDA
guidelines, irrespective of



--------------------------------------------------------------------------------

whether such occurs in the United States of America under the jurisdiction of
the FDA or elsewhere under the jurisdiction of a foreign regulatory agency) for
a given Oragenics Product, and (b) the twenty four (24) month anniversary of the
dosing of the first patient in the phase II clinical trial. For purposes of this
Section 1.58, the “dosing of the last patient” shall mean the last patient
planned for under the JSC approved protocol (as such protocol may be amended
and/or trial terminated during its implementation) for such phase II clinical
trial having received his or her first dose.

2.2 Milestones. Section 5.2(a)(i) of the Agreement is hereby replaced in its
entirety with the following new Section 5.2(a)(i):

Oragenics shall pay Intrexon a milestone payment of three million United States
dollars ($3,000,000) within thirty (30) days of each achievement of the Phase II
Milestone Event for each different Oragenics Product, said payment being made,
at Oragenics’ option but subject to Sections 5.2(b) through 5.2(d), either in
cash or in shares of Oragenics’ common stock. A second or a subsequent
occurrence of the Phase II Milestone Event shall only give rise to an obligation
upon Oragenics to make the payment to Intrexon under this Section 5.2(a)(i) if
such respective second or subsequent occurrence of the Phase II Milestone Event
occurs after the FDA has granted an approval to an FDA New Product Application
for at least one Oragenics Product under the Program.

3. MISCELLANEOUS

3.1 Full Force and Effect. This Amendment amends the terms of the Agreement and
is deemed incorporated into the Agreement. The provisions of the Agreement as
amended remain in full force and effect.

3.2 Entire Agreement. This Amendment, together with the Agreement, the Stock
Agreement, and the Stock Amendment, constitutes the entire agreement, both
written and oral, between the Parties with respect to the subject matter hereof,
and any and all prior agreements with respect to the subject matter hereof,
either written or oral, expressed or implied, are superseded hereby, merged and
canceled, and are null and void and of no effect.

3.3 Counterparts. This Amendment may be executed in one or more counterparts,
each of which will be an original and all of which together will constitute one
instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Intrexon, Actobiotics, and Oragenics have executed this
Amendment by their respective duly authorized representatives as of the
Amendment Effective Date.

 

INTREXON CORPORATION     ORAGENICS, INC. By:  

/s/ Donald P. Lehr

    By:  

/s/ Alan Joslyn

Name: Donald P. Lehr     Name: Alan Joslyn Title: Chief Legal Officer     Title:
President and CEO INTREXON ACTOBIOTICS NV     By:  

/s/ Christian Ulrich

    Name: Christian Ulrich     Title: Director    

Signature Page to Amendment to Exclusive Channel Collaboration Agreement